People v Daniels (2021 NY Slip Op 01617)





People v Daniels


2021 NY Slip Op 01617


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, CURRAN, AND DEJOSEPH, JJ.


274 KA 17-00060

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vBURNIE E. DANIELS, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Douglas A. Randall, J.), rendered December 20, 2016. The judgment convicted defendant, upon his plea of guilty, of criminal mischief in the third degree and petit larceny. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court